DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 and 08/25/201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tao et al. (CN: 106415390A). 
Regarding claim 1, Tao discloses (in at least fig. 4) a privacy filter comprising: a base (40) having a shape corresponding to a shape of an adherend and formed in a sheet form (see fig. 4); a micro-louver portion (see fig. 4) stacked on one face of the base (40), wherein the micro-louver portion has a louver pattern in which a light transmitting layer (30) and an opaque layer (20) are alternately arranged with each other in a repeated manner (see fig. 4); a first coating (52) formed on one face of the micro-louver portion; a second coating (61) formed on an opposite face of the base to one face of the base; and a foam pad (51) stacked on one face of the second coating, wherein the foam pad (51) is to be adhered to the adherend, and has a predetermined thickness (see fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN: 106415390A).
Regarding claim 2, Tao discloses (in at least fig. 4) the filter further comprises a first protective film (62) stacked on one face of the first coating (52) and has a shape and a size respectively corresponding to a shape and a size of the foam pad (see fig. 4).
Tao does not expressly disclose the first protective film has a black color.
However, Tao discloses “(in at least [0147]) the background contrast is obtained according to the following method. preparing the luminance, a white screen and a black screen and image projection window. interval configuration about 1 m of brightness and white screen, the luminance meter and a white screen is configured with image projection window in a parallel manner with the white screen. adjusting the light quantity so that the quantity of light at any position between the luminance meter and the white screen of the parallel window with the image projection direction is 220 lux, the light quantity on the image projection window vertical direction measured using luminometer for 130 lux, brightness of the image projection window of the main surface in the vertical direction. Then, the white screen is changed into a black screen, also can be determined using luminance brightness. using black felt as a black screen, or cover for covering the periphery of the felt so that light cannot enter the black felt. the brightness when no image projection window is marked as background. the brightness of the white screen divided by the black screen when marked as background contrast.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention consider forming the first protective film of Tao with a black color for the benefit of improving the contrast of the device. 
Regarding claim 3, Tao discloses (in at least fig. 4) the filter further comprises a second protective film (61) stacked on one face of the foam pad (51).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or suggest the filter further comprises: a bonding portion formed on one face of the micro-louver portion; and a coating base in a form of a sheet formed on one face of the bonding portion, wherein the first coating is coated on one face of the coating base. Claims 5-8 are objected due to their dependency upon claim 4. 
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art of record fails to teach or suggest a privacy filter comprising: a base including: a first base body corresponding to a screen of a display device and having an area corresponding to an area of the screen; and a second base body extending from a top of the first base body in a perpendicular manner to the first base body, wherein the second base body is mounted on a top of the display device, wherein the second base body includes at least one connection face in a face-contact with the top of the display device… and a foam pad formed on at least a portion of the connection face…Claims 10-14 are allowed due to their dependency upon claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875